Citation Nr: 1037866	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-07 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for varicose veins of the left lower extremity.

2.  Entitlement to a disability rating in excess of 10 percent 
for varicose veins of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1953 to December 
1954.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Manchester, 
New Hampshire Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Veteran testified at an RO hearing in July 2007.  A 
transcript of that hearing has been associated with the claims 
file.

The Board remanded this case in June 2009 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, this case must be remanded again.  

The Board notes that the Veteran has been receiving treatment 
through VA at the Manchester, New Hampshire VA Medical Center 
(VAMC) and the White River Junction, Vermont VAMC and the most 
recent records reflecting this treatment are from December 2007.  
In response to the AMC's duty to assist letter in June 2009, the 
Veteran submitted an updated VA Form 21-4142 to allow the VA to 
obtain additional medical records.  This form lists a private 
medical provider (from which records were requested) and that all 
other records should be at the VA hospitals in Manchester and 
White River Junction.  No updated VA treatment records were 
requested or associated with the claims file, so there now 
appears to be a gap in the VA records from December 2007 to the 
present.  The records are crucial to the Veteran's increased 
rating claim, particularly as it relates to the extraschedular 
component of the claim (in a June 2010 VA examination report, the 
Veteran reports he had a vein rupture in early 2009).  These 
treatment records must be obtained.  See 38 C.F.R. § 3.159(c)(2) 
(2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain and associate with the claims file 
all available Manchester, New Hampshire VAMC 
system and White River Junction, Vermont VAMC 
system treatment records from December 2007 
to the present.  

2.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health care 
providers who have provided him treatment for 
his varicose veins since 2007.  After 
obtaining any necessary authorization, the RO 
should request copies of the records of such 
identified treatment or examinations that are 
not currently of record.  

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claim 
for disability ratings in excess of 10 
percent for the varicose veins of the left 
and right lower extremities, should be 
readjudicated, to include consideration of 
whether the criteria for submission for 
assignment of an extraschedular rating for 
the varicose veins of the left and right 
lower extremities, pursuant to 38 C.F.R. § 
3.321(b)(1), in light of 38 C.F.R. § 4.68, 
are met.  If such criteria are met, the case 
should be referred to the Undersecretary for 
Benefits or the Director of the Compensation 
and Pension Service for appropriate action.  
If the determination remains unfavorable to 
the Veteran, he should be furnished with a 
supplemental statement of the case and an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



